DISSENTING OPINION. Humphreys, J. I dissent from the conclusion reached by the majority because the instructions are in perfect harmony when read together. The first instruction makes the guilt of defendant depend upon whether she had morphine in her possession, and. the others give her the benefit of the exceptions contained in the statute. Her proof did not show that she obtained the prescription from a licensed physician. For these reasons, in my opinion, the judgment should have been affirmed.